Citation Nr: 1535768	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-35 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right foot disorder, claimed as residuals of cellulitis of the right foot.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to May 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified at a video conference before the undersigned.  A transcript of this hearing is of record.  At the hearing, the Veteran and his representative requested that the record be held open for a period of 60 days in order to submit additional evidence.  See 38 C.F.R. § 20.709 (2014).  However, no further evidence was submitted.

The claim was remanded in January 2015 for further development, including specifically to obtain additional evidence and to provide the Veteran an adequate VA examination and etiological opinion.  That additional development having been completed, the claim has returned to the Board.   


FINDING OF FACT

The Veteran does not have a current right foot condition that is shown to be related to his in-service foot pathology, including residuals of right foot cellulitis.


CONCLUSION OF LAW

A right foot disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a), 3.327(a) (2014).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

A July 2009 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case, as well as by subsequent readjudication.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007). 

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, VA examination reports, and statements and argument in support of his claim have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Additionally, an adequate VA medical examination and opinion were provided in April 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report is sufficient to make a fully informed decision on this claim, as it contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the nature, severity, and etiology of the Veteran's claimed condition.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Neither the Veteran nor his representative has challenged the adequacy of the April 2015 examination.  Thus, the April 2015 examination report is adequate for rating purposes and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Moreover, to the extent that the previous examination was not sufficient, any deficiency has since been cured by the April 2015 VA examination.  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, the Board finds that there was substantial compliance with the Board's January 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO/AMC to obtain a complete copy of the Veteran's VA treatment records from the Sepulveda and West Los Angeles VA Medical Centers (VAMCs) and the Lancaster and Antelope Valley Community Based Outpatient Clinics (CBOCs); to obtain treatment record from private healthcare providers, as identified by the Veteran; and to afford the Veteran a VA examination of his right foot for an opinion concerning the nature and etiology of his claimed disability.  In this regard, on remand, the RO/AMC requested the Veteran's outstanding VA treatment records from the identified VA treatment facilities and associated these records with the file.  Further, the RO requested that the Veteran provide information pertaining to private treatment rendered for his claimed right foot disability and provided release forms for the Veteran to submit should he desire VA to request any treatment records on his behalf.  However, the Veteran did not respond or submit any additional records or information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a one way street.).  Also, as previously discussed and pursuant to the Board's remand instructions, the Veteran has been provided an adequate VA examination and opinion.  See Stefl, 21 Vet. App. at 123.  Accordingly, the Board finds that there has been substantial compliance with its remand directives, and that no prejudicial error exists in this regard.  See Stegall, 11 Vet. App. at 271; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall). 

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The claim has also been remanded in order to obtain all relevant evidence, thereby negating any potential prejudice.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II.  Analysis

The Veteran maintains that he has a disorder affecting his right foot productive of symptoms including pain and numbness that is the result of right foot cellulitis, which manifested in during his active service in April 1980.  For the following reasons, the Board finds that service connection is not established.

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases."). 

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Walker, supra.


The Veteran's service treatment records reflect that he was diagnosed with right foot cellulitis in April 1980, caused by an ill-fitting boot.  See April 1980 Emergency Treatment Report.  He was prescribed antibiotics, instructed to soak his foot periodically in hot water, and restricted to light duty until his wound had healed.  See April 1980 Chronological Record of Medical Care.  On separation examination the following month, the Veteran's foot was clinically evaluated as normal, and he was found to be qualified for separation.  See May 1980 Report of Medical Examination; May 1980 Report of Medical History (reporting a history of an "infected right foot due to improper fit of military issue boots (cellulitis)").

The earliest post-service medical evidence of right foot complaints is in August 2009, at which time, a VA physician reported the that Veteran had been experiencing "right heel pain for the past 6 months on and off" and noted that he had a history of "severe infection in the same area in 1980 which started as a blister while in boot camp."  

On VA QTC examination in September 2012, the Veteran complained of right foot numbness and intermittent pain, beginning during his active service and continuing since that time.  The VA examiner found that the Veteran did not have any current dermatologic condition affecting his right foot.  However, the examiner identified a current right foot pathology manifested by "right heel pain."  As to etiology, the examiner stated that the Veteran's pain was attributable to a "musculoskeletal foot condition." 

The Veteran was afforded another VA examination in April 2015.  The Veteran again reported a history of right foot pain first coinciding with the onset of his cellulitis during his active service and continuing to the present.  The Veteran additionally reported being involved in a motor vehicle accident (MVA) in 1995 or 1996, which resulted in a herniated disc treated with spinal injections and steroid injections.  Following an examination of the Veteran and a review of the claims file, the examiner found "no scarring or evidence of complications from the right heel cellulitis he had in 1980."  Rather, there was no right foot pathology present, save for "numbness and diminished sensation right lateral foot and 3rd, 4th and 5th toes."  The examiner also noted that the Veteran "had loss of sensation in the upper lateral right thigh, lateral right knee, lateral right lower leg and foot."  Considering the Veteran's medical history, including specifically his in-service cellulitis and his reported back injury following his active service, and based on the current symptomatology including the loss of sensation in various areas of his right lower extremity, the VA examiner concluded that the Veteran's reported "numbness (and possibly the pain) in his right leg and foot is most likely related to his non-service related lumbar spine injury after a MVA in 1995-96," as the reported symptoms are "consistent with sciatica/lumbar radiculopathy." 

The April 2015 VA examination report and opinion is highly probative, as it represents the informed conclusion of a medical professional supported by a thorough explanation and based on a review of the Veteran's medical history, the clinical findings made on examination, and the symptomatology reflected in the medical and lay evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a Veteran's medical records).  Accordingly, the April 2015 VA examiner's report and opinion carries significant probative weight in the Board's determination.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The Board has considered the Veteran's statements and testimony asserting that his current foot symptomatology is related to his in-service cellulitis diagnosis.  In this regard, at his June 2014 Board hearing the Veteran described a right foot pathology consisting of numbness and intermittent sharp pain that began during his active service with the onset of his cellulitis, and that has continued since that time.  He additionally maintained that he sought treatment throughout the intervening years from multiple private treatment providers, including specifically by an acupuncturist and at multiple walk-in and urgent care clinics; however, as noted, no records of that treatment were available.  


Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  Moreover, the Veteran is competent to report receiving treatment for his right foot in the years following his separation from active service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).

Despite this, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on the medical issue in this case, namely whether his current foot disorder is etiologically related to his in-service diagnosis of cellulitis, since that is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). 

Importantly, the Veteran's right foot disability has been diagnosed on VA examination as "sciatica/lumbar radiculopathy," which is not among the "chronic diseases" listed under 38 C.F.R. § 3.309(a).  Thus, the more relaxed continuity-of-symptomatology standard does not apply, and a showing of a "medical nexus . . . between the condition in service and the present condition is required."  See Walker v. Shinseki, 708 F.3d at 1336-37, 1340 (holding that assertion of continuity of hearing loss symptoms since active service was not sufficient to support a claim under the evidentiary standard of 38 C.F.R. § 3.303(b) because the claimant's hearing loss was not listed as a chronic disease under 38 C.F.R. § 3.309(a)). 

Here, the only evidence suggesting a medical nexus between the Veteran's in-service injury and his current foot pathology is the Veteran's lay assertion of causation.  And, as noted, whether pain and numbness occurring nearly thirty years after service may be related to the in-service cellulitis is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469- 71.  Moreover, although the Veteran contends that his current right foot condition is causally related to his in-service injury, the Veteran has submitted no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) (defining competent medical evidence as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, the etiology of right foot radiculopathy, falls outside the realm of common knowledge of a lay person. See Jandreau, supra; Barr, supra.

Accordingly, although the Veteran is competent to report foot pain and treatment for a foot pathology occurring since his separation from active service, because he is not shown to have a medical background or medical expertise in the areas of podiatry, neurology, or orthopedics, his unsupported assertion that his current right foot symptomatology is related to his in-service right foot cellulitis lacks probative value, and is outweighed by the April 2015 VA examiner's opinion to the contrary.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); see also Jandreau, 492 F. 3d at 1376-77; Layno, 6 Vet. App. at 469- 71; Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

In sum, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right foot disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right foot disability, claimed as residuals of right foot cellulitis, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


